Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 1 of 21




                 EXHIBIT “1”
Filing Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 2 of 21
       # 131373809   E-Filed 07/26/2021 11:10:15 AM


               IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                         IN AND FOR BROWARD COUNTY, FLORIDA

        ANUEL ST. CLAIR,

                Plaintiff,                                             Case No.

        v.                                                             JURY TRIAL DEMANDED

        GC SERVICES LIMITED PARTNERSHIP,                               INJUNCTIVE RELIEF SOUGHT

                Defendant.

        ______________________________________/

                                                   COMPLAINT

                Plaintiff Anuel St. Clair (“Plaintiff”) sues Defendant GC Services Limited Partnership,

        (“Defendant”) for violations the Florida Consumer Collection Practices Act (“FCCPA”) and the

        Fair Debt Collection Practices Act (“FDCPA”).

                                          JURISDICTION AND VENUE

                1.      This Court has subject matter jurisdiction over Plaintiff and Defendant

        (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

        and, thus, venue and jurisdiction are proper.

                2.      This Court has personal jurisdiction over Defendant because Defendant is

        operating, present, and/or doing business within this jurisdiction and because the complained of

        conduct of Defendant occurred within Broward County, Florida.

                3.      The amount in controversy exceeds the sum or value of $30,000.00 exclusive of

        interest, costs, and attorney’s fees.

                4.      Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

        et seq., the cause of action alleged below arose in Broward County Florida.
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 3 of 21




                                                   PARTIES

           5.        Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

   County, Florida.

           6.        Defendant is a Delaware Corporation, with its principal place of business located

   in Harris, Texas 77081.

                                       DEMAND FOR JURY TRIAL

           7.        Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                        FACTUAL ALLEGATIONS

           8.        On a date better known by Defendant, Defendant began attempting to collect a debt

   (the “Consumer Debt”) from Plaintiff.

           9.        The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

   from a transaction between the creditor of the Consumer Debt, American Honda Finance

   Corporation, and Plaintiff (the “Subject Service”).

           10.       Defendant alleges the Original Account Number for the Subject Service ends in

   9245.

           11.       The Subject Service was primarily for personal, family, or household purposes.

           12.       Defendant is a business entity engaged in the business of soliciting consumer debts

   for collection.

           13.       Defendant is a business entity engaged in the business of collecting consumer debts.

           14.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another.

           15.       Defendant is registered with the Florida Office of Financial Regulation as a

   “Consumer Collection Agency.”



                                                        2
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 4 of 21




          16.     Defendant’s “Consumer Collection Agency” license number is CCA0900872.

          17.     Defendant maintains all the records specified in Rule 69V-180.080, Florida

   Administrative Code.

          18.     The records specified by Rule 69V-180.080, Florida Administrative Code, of which

   Defendant does maintain, are current to within one week of the current date.

          19.     Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

          20.     Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

          21.     On a date better known by Defendant, Defendant transmitted Plaintiff’s personal

   information to a third-party (the “Third-Party”).

          22.     The personal information Defendant transmitted to the Third-Party included, but

   was not limited to: [1] Plaintiff’s name; [2] Plaintiff’s address; [3] the existence of the Consumer

   Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

   was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

   [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

   (collectively, the “Transmitted Information”).

          23.     The Third-Party, of whom Defendant transmitted Plaintiff’s personal information

   to, compiled Plaintiff’s personal information and prepared a letter that was to be sent to Plaintiff

   in an attempt to collect the Consumer Debt.

          24.     The Transmitted Information affected Plaintiff’s reputation. For example, the

   transmission of such information affected Plaintiff’s reputation regarding the repayment of debts,

   Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

   regarding trustworthiness.




                                                       3
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 5 of 21




            25.   Defendant’s transmission of Plaintiff’s personal information to the Third-Party was

   a communication in connection with the collect of the Consumer Debt.

            26.   In addition to transmitting Plaintiff’s personal information to the Third-Party,

   Defendant also transmitted Plaintiff’s personal information to other third-party entities in

   connection with the collection of the Consumer Debt. Defendant transmitted such information to

   these other third-party entities by, including but not limited to: [1] utilizing “skip trace” services;

   [2] utilizing bankruptcy, SCRA, probate, and other “scrubbing” services; and [3] utilizing

   independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

            27.   On a date better known by Defendant, Defendant sent the letter prepared and/or

   complied by the Third-Party to Plaintiff, of which was internally dated November 23, 2020, (the

   “Collection Letter”) in an attempt to collect the Consumer Debt.

            28.   Attached as Exhibit A is a copy of Collection Letter.

            29.   Defendant’s transmission of Plaintiff’s personal information to the Third-Party is

   an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

   Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy

   of the Hunstein opinion is attached as Exhibit B).

            30.   The Collection Letter contains a bar code and/or Quick Response (“QR”) code, of

   which are indicative of Defendant’s use of the Third-Party to prepare, print, package, compile,

   and/or otherwise send the Collection Letter. The Collection Letter also includes a P.O. Box return

   address different from the Creditor’s address, which further indicates Defendant’s use of the Third-

   Party.

            31.   For Defendant to maintain a valid consumer collection agency license with the

   Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts



                                                     4
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 6 of 21




   from Florida consumers) Defendant knew it was required to tailor its debt collector methods to be

   in compliance with both the FDCPA and FCCPA.

          32.     Defendant knew that the Transmitted Information constituted an unlawful

   transmission of Plaintiff’s personal information in violation of § 1692c(b) of the FDCPA.

          33.     The Third-Party did not have any legitimate need for the Transmitted Information,

   as the Transmitted Information constituted an unlawful transmission of Plaintiff’s personal

   information in violation of § 1692c(b) of the FDCPA.

                                         COUNT 1
                                VIOLATION OF 15 U.S.C. 1692c(b)

          34.     Plaintiff incorporates by reference paragraphs 1-33 of this Complaint.

          35.     Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in

   connection with the collection of any debt, with any person other than the consumer, his

   attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the attorney

   of the creditor, or the attorney of the debt collector.” 15 U.S.C. 1692c(b) (emphasis added).

          36.     As set forth above, Defendant’s transmission of Plaintiff’s personal information to

   the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

   LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

   under Article III and (2) that the debt collector’s transmittal of the consumer’s personal

   information to its dunning vendor constituted a communication ‘in connection with the collection

   of any debt’ within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of

   the FDCPA when it transmitted Plaintiff’s personal information to the Third-Party.

          37.     WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                  (a) Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                                                   5
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 7 of 21




                  (b) Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                  (c) Any other relief that this Court deems appropriate under the circumstances.

                                        COUNT 2
                              VIOLATION OF FLA. STAT. 559.72(5)

          38.     Plaintiff incorporates by reference paragraphs 1-33 of this Complaint.

          39.     Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

   shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

   debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

   the other person does not have a legitimate business need for the information or that the

   information is false.” Fla Stat. § 559.72(5) (emphasis added).

          40.     As set forth above, Defendant unlawfully transmitted Plaintiff’s personal

   information, by and through the Transmitted Information, to the Third-Party, whereby said

   transmitted information affective Plaintiff’s reputation because the Third-Party did not have any

   legitimate need for unlawfully transmitted personal information of Plaintiff.

          41.     WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant, awarding Plaintiff the following relief:

                  (a) Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                  (b) An injunction prohibiting Defendant from engaging in further collection
                      activities directed at Plaintiff that are in violation of the FCCPA;

                  (c) Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d) Any other relief that this Court deems appropriate under the circumstances.




                                                   6
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 8 of 21




   Dated: July 26, 2021

                                            Respectfully submitted,

                                            SHAMIS & GENTILE, P.A.
                                            /s/ Andrew J. Shamis
                                            Andrew J. Shamis, Esq.
                                            Florida Bar No. 101754
                                            ashamis@shamisgentile.com
                                            14 NE 1st Avenue, Suite 705
                                            Miami, Florida 33132
                                            Telephone: 305-479-2299

                                            EDELSBERG LAW, P.A.
                                            Scott Edelsberg, Esq.
                                            Florida Bar No. 0100537
                                            Christopher Gold, Esq.
                                            Florida Bar No. 088733
                                            scott@edelsberglaw.com
                                            chris@edelsberglaw.com
                                            20900 NE 30th Ave., Suite 417
                                            Aventura, FL 33180
                                            Office: (786) 289-9471
                                            Direct: (305) 975-3320
                                            Fax: (786) 623-0915

                                            Counsel for the Plaintiff




                                        7
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 9 of 21




   EXHIBIT A
      Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 10 of 21
                                                     NATIONAL ENTMRPRISE SYSTEMS
                                                    2479 Edison Bivd., Unit A r Tu,insburg, O;1I44087-2340
                                                                                                                                    Ph. (877) 603-716i




      Nolcrrrber 23.2{t2tt
                                                                                                     Crrrrcn{ Crcdilor: Credit First Natiornl Association
                                                                                                     Debt Dcscriplion: Tircs PlLrs
                                                                                                     Acconnt Nuurber. XXXXXXXX-X,\XX903 I
      Anuel St Clair
                                                                                                     NES Account Number: i0i Ii-i-53 CFNA0I
      8008 Sr,v 6th St
                                                                                                     Plcase contac(: (877) 603-7 l()l
      l.Iorth Larderdale FL 33068-2109
                                                                                                     Balancc:    S   {5.t.77
                       )




                                The ebove relclcllccd crrrrenl creditor lurs placed voilr account u ilh our office lbr collectiou,

      Tltis conurtttrilctlion is lrom a dcbl collcctor. This is ar attcmpl to collcct a debt ald anr, informatiorr obtaincd u.ill bc uscd lor
      llurt purposc.


      tlicrcof. this oflicc       rr   ill    assuurc this dcbt is r,'alid.        ll'r,ou notily this office in u.ritirrg at 2179 Edisot Blr.d.. tjnit A. Tu irrsbrrg,

      u  ill: obtain t'crilication of thc dcbl or oblair a copr ol a .iudgnrcnl and nuil ,voll a cop] oI such .iudgmerrt or \/erificaliotl. [[
      ,\olt rcqllcsl this olTice in u ritiug a| 2179 Edison Blld.. Unit A- T'u'insburg. OH "t"l()87 u ittrrin l(I dal's allcr receiving lhis
      lloticc. this ollicc irill prur,idc vou ri.ith llte nun.rc and addrcss ollhe onginul crcditor. il'dil-fcrent lrorn the cuncnt crcditor.


      clcclrorricallr      as   pcrnrittcd          b1,   lau




                                                                                                                                                           IONNESl0200l CFNA I _662'1 82 t44
                                             j\i( ) 7' I(.   E :,9 E E   RE l' E Rl E,g I D E F 0 R I hI P( ) RT'AliI- I l\i F ( ) R X,L,17- I0       N
                                                       **sPLEASE CO\IPLETE AND RETI]RN THE FORM BELOW WITH YOUR PAY\4ENI.***


                                                                                                         Daltime Phone: (____-)
      ONNESIO2
      POBox 1280                                                                                         Evening Phone:           (_)
      Oaks, PA 19456-1280
      ADDRESS SERVICE REQUESTED




                                                                                                                                                            I03
                                                                                                         n. ATIONAI, E N TE RT}RISE SYSTE MS

itl                                                                                                      l-179 l:.dison l31vd . I lnit A
                                                                                                          I rr ttt'1,rtr" ( rl I l{{}X7--].ll()
#     'lt,lllllll'l',tlt"llll!,llltllllltltlllltI',1],'llltllllt"lill
      A:uel St Clarr                                                                                      l,t,r,iltiltltl,lt,!il,r,lllltlt,tl,,ll,ltlttll,ltr,l11rl,,,1,,il
ild
hI    8008 Sw 61h St
      Nordr Lauderdale FL 33068-2109


                                                                                                          November 23, 2020                      3(l-l li-)-;.1                 CFNA
                                                                                                          Accoutrt #:          XXXXXX}C<XXXXgO31
                                                                                                          Balance:             s 454.77
    Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 11 of 21
Califomia Residents:
The slate Rosenthzrl Fair Debt Collection Practices Act and the Federal Fair Debt Collection Practices Act require tlult, except under
unusual circurnstances, collectors may not contact you before 8 a.m. or after 9 p.m. They may not harass you bv using threats of
violence or arrest or by using obscene language. Collectors may not use fa.lse or misleading statements or call vou at work if they
know or have reason to knorv that you may rot receive persotal calls at work. For the most part, collectors maiy not tell anolher
person, other than your altorney or spouse, about your debt. Collectors may contact another person to confinn yoru location or
enforce a judgment. For more information about debt collection activities. you ffay contact the Federal Trade Commission at 1-87'7 -
FTC-Help or www.ftc.gov. Nonprofit credit counseling services may be available in the area.

Colorado Residents:
FOR INIFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT. SEE
HTTPS://COAG.GOViOFFICE-SECTIONS/CONSUMER-PROTECTION/CONSUMER-CREDIT-UNIT/COLLECTION-
AGENCY-REGULATION.
A  consumer has the right to request in rvriting that a debt collector or collection agency cease further comnrunication with the
consumer. A rvritten rcquest to cease communication rvill not prohibit the debt collector or collection agency from taking any other
action authorizedby law to collect the debt.
The National Enterprise Systems, Inc. Resident Manager for the State of Colorado is:
Virhroso Sourcing Group, LLC
4500 Cherry Creek Dnve South, Suite 500
Glendale, Colorado 80246
720--s08-8689

Maine and Massachusetts Residents:
Office Hours: M-Th 8:00 AM - 7:00 PM EST, Fri 8:00 AM            -   4:30 PM EST
Phone number :   87'7 -6A3 -7   165

Massachusetts Residents:
NOTICE OF IMPORTANT RIGHTS: YOU HAVE THE RIGHT TO MAKE A WRITTEN OR ORAL REQUEST THAT
TELEPHONE CALLS REGARDING YOUR DEBT NOT BE MADE TO YOU AT YOUR PLACE OF EMPLOYMENT. ANY
SUCH ORAL REQUEST WILL BE VALID FOR ONLY TEN DAYS IINLESS YOU PROVIDE WRITTEN CONFIRMATION OF
THE REQUEST POSTMARKED OR DELIVERED WMHIN SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATtr
THIS REQIIEST BY WRITING TO THE DEBT COLLECTOR.

N'Iinnesotir Rcsirlcnts:
l hrs collcction agcncv is liccnsccl   b-r thc N/inucsota Dcpartmelrt ol'C'omutcrcc

New York State Eesidents:
Debt collectors, in accordance r.r,ith the Fair Debt Collection Practices Act, 15 U.S.C. $ 1692 et seq., are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to the use or threat of violence; the use of obscene or
profane language; and repeated phone calls made with the intent to annoy, abuse, or harass.
If a creditor or debt collector receivesa money judgment against you in collrt. state and federal larvs rna,v pre\rert tlre follor,ving ttpes
of income from being taken to   pay  the debt: Supplemental securitv income, (SSI); Social Security; Public assistance (welfare);
Spousal support, maintenance (alimony) or child slrpport; Unemployment benefits. Disability benefits; Workers' compensation
benefits: Public or private pensions: Veterans' benefits: Federal student loans, federal student grants. and federal rvork studl' funds:
and ninet"v percent of your wages or salarl' earned in the lasf sixtlr days.

NervYork City Residents:
New York City Department of Consumer Affairs Licerse Number: 1129025
Phone number: 877-603-7165
Compliance Depatment Manager: Eric Thut
Please be advised that language access services. including the translation of information into a langrmgc other than English, may be
available. A translation and description of commonly-used debt collection temu is available in rnrrlliplc langLrages on the New York
City Department of Consumer and Worker Protection's r,vebsite, wwu,.nyc.gor./dca.

Norlb eatqlina Residcnts:
N.C. Pcrlrit No. l0l69l 2912-i Solon Road. Solo11. OH -l-113!)
N.C. Pcrmit No. I 12832. 2-179 Fldisou Blvd.. tinit A" I'u'insbrrg. OI-{ -t"+087
N.C. Pcrurit No. I l3li l. 150 Eirsl Caurpus Vien'Blvcl.. SLrilc 2ti0. Cohrrntrus- OH 4-l2ri

Tennessee Resirlents:
This collection agency is licensed bv the Collection Service Board of the Department of Commerce and Insurance.

Wisconsin Residents:
This collection agency is licensed by the Division of Banking in the Wisconsin Departmefi of Finarcial InstitLrtions, www.tvdfi.org.
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 12 of 21




   EXHIBIT B
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 13 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 14 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 15 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 16 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 17 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 18 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 19 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 20 of 21
Case 0:21-cv-61801-RKA Document 1-1 Entered on FLSD Docket 08/26/2021 Page 21 of 21
